Citation Nr: 1202395	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-22 847	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant had active service in the United States Marine Corps (USMC) from April 1967 to April 1970, including service in Vietnam for which he was awarded the Combat Action Ribbon (CAR) and the Bronze Star Medal with 'V' device.  This case comes before the Board of Veterans' Appeals (Board) from appeal from a September 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in which the RO, in part, denied the reopening of the appellant's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and also denied his claim of entitlement to service connection for depression and anxiety.

In August 2011, a Board hearing was held at the RO before the undersigned, who is the Veterans Law Judge rendering the final determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.

The appellant's attorney submitted additional evidence directly to the Board after the August 2011 Travel Board hearing was held; she did not submit a waiver pursuant to 38 C.F.R. § 20.1304.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c).  However, the PTSD claim is reopened and service connection for PTSD is granted herein.  Therefore, a remand to have the RO initially consider this evidence is unnecessary and the case is ready for appellate review.


FINDINGS OF FACT

1.  The RO in White River Junction, Vermont denied the PTSD service connection claim in a rating decision issued in May 2003, and notice was given to the appellant that same month; that decision became final when the appellant did not complete the procedural steps required to appeal the denial to the Board.

2.  The additional evidence added to the record since the May 2003 rating decision, by itself and/or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the appellant's claim for service connection for PTSD, and raises a possibility of substantiating that claim.

3.  The Veteran served in Vietnam and he was awarded the Combat Action Ribbon (CAR) and the Bronze Star Medal with 'V' device.

4.  The evidence is in relative equipoise as to whether the Veteran has PTSD which is medically attributed to stressors he experienced during his active service.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision that denied the appellant's claim relating to service connection for PTSD is a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Additional evidence submitted subsequent to the May 2003 rating decision that denied the appellant's claim for service connection for PTSD is new and material and does serve to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  Giving the benefit of the doubt to the Veteran, a psychiatric disorder diagnosed as PTSD was incurred due to his active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim to reopen a previously denied claim, VA is required to "look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial."  Kent v. Nicholson, 20 Vet. App. 1 (2006).   

In this case, the Board is granting the appellant's attempt to reopen the claim for service connection for PTSD; the Board is granting in full the benefit (reopening of the claim) sought on appeal.  In addition, the issue of entitlement to service connection for PTSD is being granted.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the reopening of the PTSD service connection claim, such error was harmless and will not be further discussed.

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim, or (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

The new and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The May 2003 rating decision, in which the appellant's PTSD service connection claim was disallowed on the merits, is final.  38 C.F.R. § 20.1103.  This is so because the appellant did not appeal the rating decision to the Board within the time period allowed nor did he submit relevant evidence prior to the expiration of the appeal period.  38 C.F.R. § 3.156.

In December 2006, the Veteran submitted a claim to reopen the previously denied claim of entitlement to service connection for PTSD.  In an August 2007 rating decision, the RO denied the claim to reopen.  The Veteran was notified of that decision in August 2007.  

In March 2008, the Veteran submitted a VA Form 21-526, Veteran's Application for Compensation, claiming "depression, anxiety and PTSD."  VA treatment records associated with the claims folder in March 2008 include evidence that is new and material.  The Veteran's claim to reopen was readjudicated in September 2008 following receipt of new and material evidence within the year following the August 2007 rating decision.  

The RO was required to consider the new and material evidence in connection with the Veteran's December 2006 claim to reopen because it is deemed as having been filed in connection with that claim.  38 C.F.R. § 3.156(b).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362, (Fed. Cir. 2007).  Thus, the August 2007 rating decision that declined to reopen a claim of service connection for PTSD is not final.  

The May 2003 rating decision is the last time the appellant's PTSD claim was finally disallowed on any basis; that rating decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the May 2003 rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's claim for service connection for PTSD was denied in essence because the clinical evidence of record did not contain a clear-cut diagnosis of PTSD; any new and material evidence must relate to this.

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.

As the Court stated in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id.

The evidence considered by the RO in making its May 2003 decision included such evidence as the appellant's DD Form 214 and other service personnel records; his service treatment records (STRs), his October 2002 VA Form 21-526; and VA outpatient medical treatment records dated between June 2002 and January 2003.  The evidence added to the record subsequent to the issuance of the May 2003 rating decision includes written statements from the appellant and his representative; VA treatment records dated from 2003 to 2008; the report of a VA psychiatric examination dated in June 2008; a private psychiatric evaluation report dated in October 2011; and the appellant's August 2011 Travel Board hearing testimony.

The Board notes that the appellant is competent to report that he experienced psychiatric symptoms following his service in Vietnam, as well as post-service up to the present.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As previously noted, the credibility of the evidence is presumed for the purpose of reopening.  Justus, 3 Vet. App. at 510.  In addition, there is private medical evidence that indicates a diagnosis of PTSD is appropriate for the symptomatology described by the appellant.  Thus, the claims file now contains evidence of a current competent diagnosis of PTSD.

In light of the fact that the appellant has a current diagnosis of PTSD, this additional evidence shows that the appellant's psychiatric pathology may be etiologically related to some incident of his active military service (combat in Vietnam).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan, supra, at 1336.  The Board therefore finds that the evidence submitted subsequent to the May 2003 rating decision provides relevant information as to the question of whether the appellant incurred any psychiatric pathology due to his military service.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for PTSD.  

With the claim having been reopened, the issue of service connection will now be addressed.  In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can also be competent and sufficient to establish a diagnosis and nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record, not merely the diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board notes that the diagnostic criteria for mental disorders, including those related to stressors, set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV) have been adopted by VA.  38 C.F.R. § 4.125.  According to those criteria, a diagnosis of PTSD requires that a veteran be exposed to a traumatic event and a response involving intense fear, helplessness, or horror.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen v. Brown, supra.  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Id.  The occurrence of a stressor is an adjudicatory determination.

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

As previously noted, the Veteran served in Vietnam with the USMC and he was awarded the Combat Action Ribbon (CAR) and the Bronze Star Medal with 'V' device.  It is clear, then, that the appellant is a combat veteran.  He contends that his current psychiatric symptomatology is from PTSD that is etiologically related to his combat experiences in Vietnam.

The appellant's VA mental health treatment records dated between 2002 and 2008 contain a number of Axis I psychiatric diagnoses for him, including major depressive disorder, anxiety disorder NOS, social anxiety disorder, rule out PTSD, PTSD, dysthymia and alcohol dependence.  As noted in the report of the VA psychiatric examination accomplished in June 2008, the results of the psychological testing administered at a VA facility in January 2005 were inconsistent with a diagnosis of PTSD.  The examiner also noted that the results of the VA psychological testing conducted in October 2007 were notable for a clinical correlation with a depressive disorder.  The examiner was unable to render a diagnosis as to the appellant's psychiatric pathology and stated that there were aspects of the appellant's presentation that were consistent with PTSD and that there were aspects of his clinical context that were inconsistent with a diagnosis of PTSD.

The evidence of record also includes the report from a private psychiatric examination of the appellant conducted in October 2011.  The private psychiatrist reviewed the appellant's past medical and psychiatric history.  In terms of the diagnostic criteria for PTSD found in the DSM-IV, the psychiatrist noted that the appellant indicated he experienced events that involved actual or threatened death or serious injury and that his response involved intense fear, helpless and horror.  The appellant has recurrent and intrusive distressing recollections of these events and he also has recurrent distressing dreams of these events.  The appellant tries to avoid thoughts, feelings or conversations associated with the trauma and he tries to avoid activities, places or people that arouse recollections of the trauma.  He feels detached or estranged from others and he has a restricted range of affect.  In addition, the psychiatrist noted that the appellant has difficulty falling or staying asleep, plus irritability or angry outbursts, plus difficulty concentrating and hypervigilance.  The examining psychiatrist rendered an Axis I diagnosis of PTSD.  The psychiatrist stated that the appellant's condition met the DSM-IV diagnostic criteria for PTSD and that the PTSD arose from the appellant's combat experiences during his time in service.

If a veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, supra, at 153.  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-144.

Further, because interpretative doubt on all material issues is to be resolved in the appellant's favor, the Board finds him to have been diagnosed with PTSD.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (observing that under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail on that issue).

Even when a physician or other health care professional diagnoses the appellant as having PTSD, the Board is still not required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Granting of service connection is predicated upon the outcome of the remaining two analytical steps below.

The second element of service connection is credible supporting evidence that the claimed in-service stressor(s) occurred.  The existence of an event alleged as a "stressor" that caused PTSD is an adjudicative, not a medical, determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

As noted above, for a stressor to be sufficient for PTSD, the stressor must meet two requirements: (1) a person must have been "exposed to a traumatic event" in which the person "experience, witnessed, or was confronted with an event or events that involved actual death or serious injury, or threat to the physical integrity of self or others," and (2) "the person's response must have involved intense fear, hopelessness, or horror."  The sufficiency of the stressor is a medical determination, and adjudicators may not render a determination on this point without independent medical evidence.  West v. Brown, 7 Vet. App. 70 (1994).  

In this case, based on the Veteran's military occupational speciality (rifleman) and the fact that he was awarded the CAR and the Bronze Star Medal with 'V' device for his combat service in Vietnam, VA concedes that the Veteran was exposed to in-service traumatic stressors.  Thus, the second element of service connection for PTSD has been satisfied.

The third element of service connection is a link, established by medical evidence, between current symptoms and the claimed in-service stressor.  The medical evidence of record indicates that the appellant's PTSD has been causally linked by qualified personnel to his service in the Vietnam conflict, including documented valorous participation in combat with the enemy.

Further inquiry could certainly be undertaken with a view towards development of the claim.  However, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  In this case, the Board is of the opinion that this point has been attained.  

Viewing the evidence in the light most favorable to the Veteran, and with consideration of the amended PTSD regulation, the positive evidence of record consists of the fact that he has been diagnosed with PTSD by a psychiatrist, that medical evidence reflects that he has reported experiencing war traumas such as observing causalities when he was in Vietnam, and that the appellant was awarded the CAR and the Bronze Star Medal with 'V' device in association with his combat service in Vietnam with the USMC.

The Board concludes that evidence for and against the claim for service connection for PTSD is at least in approximate balance.  In other words, the Board finds that full consideration of the material evidence of record presents a reasonable doubt that the Veteran's psychiatric disorder diagnosed as PTSD is causally related to his active service.  The Board will resolve that doubt in the Veteran's favor and grant service connection for PTSD.


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for PTSD.  

Service connection for PTSD is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


